 1

 2
                                      UNITED STATES DISTRICT COURT
 3
                                   NORTHERN DISTRICT OF CALIFORNIA
 4
                                                OAKLAND DIVISION
 5
     Charles Baird et al.,                                  Case No: 4:17-cv-01892-HSG
 6
                     Plaintiffs,                            ORDER GRANTING STIPULATION TO FILE
 7                                                          A CONSOLIDATED RESPONSE TO
            v.                                              DEFENDANTS’ REQUESTS FOR JUDICIAL
 8                                                          NOTICE
     BlackRock Institutional Trust Company,
 9   N.A., et al.,
10                   Defendants.
11

12
            PURSUANT TO STIPULATION, IT IS SO ORDERED: the above Stipulation and Proposed
13
     Order to file a Consolidated Response to Defendants’ Requests for Judicial Notice is approved.
14
     Plaintiffs are granted leave to file a consolidated Response to the Requests for Judicial Notice filed
15
     by Mercer (ECF No. 179) and BlackRock (ECF No. 182), not to exceed 25 pages. The page
16
     limitations for the replies of Mercer and BlackRock under the Local Rules remain unchanged.
17

18

19

20   Dated: December 11, 2018                                   ____________________________
                                                                Judge Haywood S. Gilliam, Jr.
21
                                                                U.S. District Court for the Northern District of
22                                                              California

23

24

25

26

27

28


         Case No: 4:17-cv-01892-HSG: Stipulation to File Consolidated Response Brief to Requests for Judicial Notice
